                                            Case 3:21-mc-80220-JD Document 1 Filed 09/10/21 Page 1 of 1                           FILED
                                                                                                                                    Sep 10 2021

                                                                                                                                  SUSANY. SOONG
                                                                                                                             CLERK, U.S. DISTRICT COURT
                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                   1                                                                                               SAN FRANCISCO

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                   5     IN THE MATTER OF                                        Case No. C21-80220 MISC JD

                                   6     Christopher Glenn Beckom                                ORDER TO SHOW CAUSE RE
                                                                                                 SUSPENSION FROM MEMBERSHIP
                                   7     State Bar 306557                                        IN GOOD STANDING OF THE BAR
                                                                                                 OF THE COURT
                                   8
                                   9   TO: Christopher Glenn Beckom

                                  10           The State Bar of California has notified the United States District Court for the Northern District of

                                  11   California that, effective July 14, 2021, you have become ineligible to practice law in the State of

                                  12   California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
Northern District of California
 United States District Court




                                  13   render you ineligible for continued active membership in the bar of the Northern District of California.

                                  14        Effective the date of this order, your membership in the bar of this Court is suspended on an interim

                                  15   basis pursuant to Civil Local Rule 11-7(b)(1). On or before October 22, 2021, you may file a response to

                                  16   this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s

                                  17   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be

                                  18   suspended from membership without further notice.
                                  19        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

                                  20   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

                                  21   Local Rule 11-7(b)(3). The Clerk shall close this file on or after October 22, 2021 absent further order of

                                  22   this Court.

                                  23           IT IS SO ORDERED.

                                  24   Dated: September 10, 2021

                                  25
                                                                                            JAMES DONATO
                                  26                                                        United States District Judge
                                  27

                                  28
                                       Attorney-discipline_OSC_CSA
                                       rev. 11-18
